DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination AFCP2.0 Under 37 CFR 1.116

A request for continued examination under 37 CFR 1.116, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.116.  Applicant's submission filed on 9/23/2021 has been entered.
Election/Restrictions

Claims 16- 28, and 35-37 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 29-30, 31-34 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement,  Claims 29-30, hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 7/23/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ido Rabinovitch on 10/22/2021.

The application has been amended as follows: 



16. (Currently Amended by examiner) A building system controller for controlling an environment in a region of a building, the building system controller being configured to couple to a building system and operable to change a state of the building system, the building system controller comprising: 
a processor; and 
a receiver coupled to the processor, the receiver being operable to observe a wireless signal, over a network to which the receiver does not belong, from an electronic device in the region of the building, the observed wireless signal comprising header information;
the processor being configured to determine whether the observed wireless signal satisfies a predetermined control criterion in dependence on the header information wherein a determination that the predetermined control criterion is satisfied indicates occupancy or use of [[the]] a region of the building; and 
the building system controller being configured to change a state of the building system in dependence on the determination that the control criterion is satisfied, thereby indicating occupancy or use of the region of the building.

17. (Currently Amended by examiner) The building system controller as claimed in claim 16, in which the building system controller is configured to determine a characteristic of the observed wireless signal, and the control criterion is a predetermined of the wireless signal and a stored characteristic.

18. (Currently Amended by examiner) The building system controller as claimed in claim 17, in which the building system controller is configured to store the observed characteristic of the wireless signal.

19. (Currently Amended by examiner) The building system controller as claimed in claim 16, in which the observed wireless signal is a packet-based wireless signal.

20. Currently Amended by examiner) The building system controller as claimed in claim 17, in which the characteristic of the observed wireless signal comprises at least one of: a destination address of the wireless signal; a source address of the wireless signal; a network name of the network on which the wireless signal is observed; a time at which the wireless signal is observed; a number of observed packets; and a rate of observed packets.

21. (Cancelled by applicant)

22. (Currently Amended by examiner) The building system controller as claimed in claim 16, in which the building system controller is configured to observe the wireless signal periodically.

building system controller is configured to scan for wireless signals from electronic devices in the region of the building prior to observing the wireless signal over the network, and to store information associated with wireless signals detected in the scan.

24. (Currently Amended by examiner) The building system controller as claimed in claim 16, in which the building system controller is configured to receive information associated with observed wireless signals, and to store the information, in which the building system controller is configured to receive the information from one or more of a computing device connectable to the building system controller and a user interface.

25. (Previously Presented) The building system controller as claimed in claim 23, in which the information comprises at least one of: a wireless protocol of the wireless signal; a frequency or frequency band of the wireless signal; an activity level of the wireless signal; a signal strength of the wireless signal; a network name of a wireless network; an address of an access point of a wireless network; and an address of the electronic device.

26. (Currently Amended by examiner) The building system controller as claimed in claim 23, in which the building system controller is configured to determine a wireless signal channel to observe in dependence on the information.



28. (Previously Presented Currently Amended by examiner ted) The building system controller as claimed in claim 16, in which the building system controller comprises a transmitter operable to transmit a wireless control signal, and the building system controller is configured to change the state of the building system by causing the transmitter to transmit the wireless control signal.

29. (Rejoined by examiner with examiners’ amendments) A method for controlling an environment in a region of a building, the building comprising a building system, the method comprising: 
observing, at a receiver, a wireless signal, over a network to which the receiver does not belong, from an electronic device in [[the]] a region of the building the observed wireless signal comprising header information; 
determining whether the observed wireless signal satisfies a predetermined control criterion  in dependence on the header information, wherein a determination that the predetermined control criterion is satisfied indicates occupancy or use of a region of the building; and 
changing a state of the building system in dependence on the determination that the control criterion is satisfied, thereby indicating occupancy or use of the region of the building.

30. (Rejoined by examiner with amendments) A method as claimed in claim 29, further comprising determining a characteristic of the observed wireless signal, the control criterion being a predetermined level of similarity between the observed wireless signal characteristic  and a stored characteristic.

31. (Cancelled by examiner).  

32. (Rejoined by examiner) A method as claimed in claim 29, further comprising scanning for wireless signals from electronic devices in the region of the building prior to observing the wireless signal over the network, and storing information associated with wireless signals detected in the scan.

33. (Rejoined by examiner) A method as claimed in claim 32, further comprising determining a signal channel to observe in dependence on the information.

34. (Rejoined by examiner) A method as claimed in claim 29, further comprising outputting a control signal to the building system to cause the change in the state of the building system.
	
35. (Currently Amended by examiner) A non-transitory computer readable storage medium having stored thereon computer readable instructions that, when executed at a computer system, cause the computer system to: 
[[the]] a region of the building, the observed wireless signal comprising header information;
determine whether the observed wireless signal satisfies a predetermined control criterion in dependence on the header information, wherein a determination that the predetermined control criterion is satisfied indicates occupancy or use of the region of the building; and
change a state of [[the]] a building system in dependence on the determination that the control criterion is satisfied, thereby indicating occupancy or use of the region of the building.

36. (Previously Presented) The building system controller as claimed in claim 16, in which the receiver is operable to observe the wireless signal from the electronic device in the region of the building without the receiver being communicatively coupled to the network.

37. (Previously Presented) The building system controller as claimed in claim 16, in which the receiver is operable to observe the wireless signal from the electronic device in the region of the building without the receiver needing to communicate over the network.

REASONS FOR ALLOWANCE

Claims 16-20, 22 to 30, and 32-37 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Independent Claims 16, 29 and 35 and their depending claims are allowed with examiner amendments.
Referring to the claim 1, the closest prior art of record fails to teach or reasonably suggest that;  A building system controller for controlling an environment of a building, a receiver being operable to observe a wireless signal, over a network to which the receiver does not communicatively belong, from an electronic device in the region of the building, the observed wireless signal comprising header information; the processor being configured to determine whether the observed wireless signal satisfies a predetermined control criterion in dependence on the header information, wherein a determination that the predetermined control criterion is satisfied indicates occupancy or use of the region of the building; and the controller being configured to change a state of the building system in dependence on the determination that the control criterion is satisfied, thereby indicating occupancy or use of the region of the building.  Hence, claim 16 and depending claims are allowed.
Referring to the claim 29, the closest prior art of record fails to teach or reasonably suggest that;  A method for controlling an environment in a region of a building, the method steps comprising: observing, at a receiver, a wireless signal, over a network to which the receiver does not belong, from an electronic device in the region of the building, the observed wireless signal comprising header information; wherein a determination that the predetermined control criterion is satisfied indicates occupancy or use of the region of the building; and changing a state of the building system in dependence on the determination that the control criterion is satisfied, thereby indicating occupancy or use of the region of the building.   Hence, claim 29 and depending claims 30, 31-34 are also allowed.

  Referring to the claim 35, the closest prior art of record fails to teach or reasonably suggest that; A non-transitory computer readable storage medium having stored thereon computer readable instructions that, a wireless signal, over a network to which the receiver does not communicatively belong, from an electronic device in  a region of the building, the observed wireless signal comprising header information;  wherein a determination that a predetermined control criterion is satisfied indicates occupancy or use of [[the region of the building; and change a state of [[the]] a building system in dependence on the determination that the control criterion is satisfied, thereby indicating occupancy or use of the region of the building.  Hence, claim 35 and depending claims 36 and 37 are also allowed.

Prior art:   US Patent 9520250  the central controller aggregates the wireless signals and determines the distance of the mobile device location in calculation to estimate the occupancy of the region of the building but fails to teach the header information and determining the control criterion.  US  Publication 20170017214 teaches a single occupancy criterion and single occupant characteristics and central controller divides devices in to a minimum number of groups that each group satisfies the single occupancy criterion and estimates the number of occupants accordingly but do not address a building region or header information.  US Publication 20150148965 also fails to teach the header information and predetermined control criterion in such a way a state of the building system and/or indicating the occupancy.    US Publication 201440277763 teaches signal broad cast will be used to adjust the RSSI fingerprint in response to changes in the building that might alter the WLAN signal transmission but do not teach the header information and determining the control criterion and indicating the occupancy or usage of the region.  US publication US20160218884 discusses about internal communication network and external communication network and interfacing.  US publication US6405103 Building control system network connected and interfaced but does not teaches using wireless signal and header information. Foreign patent CN 05929705A and US publication 2070293273  address different issues of building control system signals via networking   but fails to teach or suggest  observe a signal over a network and to which receiver does not belong and determine whether the observed wireless signal satisfies a predetermined control criterion in dependence on the header information wherein determination that predetermined control criterion is satisfied indicates the occupancy or use of the region of the building.
 Hence, claims 16, 29 and 35 are allowed over prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 16-20, 22-30, and 32 -37 are allowed with examiner’s amendments which are approved by applicant on 10/22/2021.

 Restricted claims 29, 30, 32-34 are rejoined by examiner amendment.

Claims 1-15 and 21 are cancelled by Applicant.

Claim 31 cancelled by examiner with an examiner amendment and incorporated the same in to the claim 29. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        10/22/2021